Citation Nr: 0732335	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-33 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

A July 2004 Board decision denied the veteran's claim for 
entitlement to service connection for bilateral hearing loss.  
The veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  Consequent to an 
October 2005 Order granting an October 2005 Joint Motion for 
Remand (Joint Motion), the veteran's appeal was remanded to 
the Board.

A letter was sent to the veteran and his representative on 
November 9, 2005, in which he was given 90 days from the date 
of the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  
The veteran submitted a response in February 2006, submitting 
additional evidence, and waiving his right to have that 
evidence reviewed by the RO prior to appellate adjudication.  
The veteran's appeal was remanded in June 2006 for additional 
development, and it is now returned to the Board.  

The appeal is again remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

In pertinent part, the June 2006 Board Remand stated:

The RO must contact [the veteran's 
private audiologist] and request that he 
elaborate on the medical basis for his 
opinion that the [veteran's] bilateral 
hearing disability was related to his 
reported training accident in military 
service.  [The audiologist] must be 
requested to interpret the February 2006 
medical statement and list the 
appropriate puretone results and speech 
recognition scores.  In addition, [the 
audiologist] must be requested to submit 
evidence showing that he is a state-
licensed audiologist.  Any statement 
provided by [the audiologist] must be 
associated with the claims file.

The AMC's December 2006 letter to the veteran's private 
audiologist requested that he should send a "summary report 
of the care provided the veteran . . . [s]tarting 2/10/2006, 
[e]nding 12/12/2006."  Nowhere in this letter was the 
audiologist asked to elaborate on his previous medical 
opinion, interpret the appropriate audiological results, or 
submit evidence of state licensing.  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  To that 
end, the case must again be remanded so that this directive 
of the June 2006 Remand can be accomplished.  

Accordingly, the case is remanded for the following action:

1.  The AMC must contact the veteran's 
private audiologist and request that he 
elaborate on the medical rationale for 
his opinion that the veteran's 
bilateral hearing disability was 
related to his reported training 
accident in military service.  The 
audiologist must be requested to 
interpret the February 2006 medical 
statement and list the appropriate 
puretone results (e.g. at 500, 1000, 
2000, 3000, and 4000 Hertz) and speech 
recognition scores, to include 
identifying whether that testing was 
conducted using the Maryland CNC word 
list.  In addition, the audiologist 
must be requested to submit evidence 
showing that he is a state-licensed 
audiologist.  Any statement provided by 
the audiologist must be associated with 
the claims file.

If, after making the request above, the 
veteran's private audiologist does not 
respond within a reasonable amount of 
time, a memorandum as to same should be 
associated with the claims file.

2.  After the development requested has 
been completed, the AMC must ensure 
that the directives of this Remand have 
been accomplished.  If the report is 
defective in any manner, the AMC must 
implement corrective procedures at 
once.

3.  Thereafter, the RO must 
readjudicate the claim for entitlement 
to service connection for bilateral 
hearing loss.  The RO must take into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If the 
benefit sought on appeal remains 
denied, a supplemental statement of the 
case must be issued, to include 
consideration of 38 C.F.R. § 3.321(b) 
(2007).  The veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, 
the case must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



